Exhibit 10.1

EXECUTION VERSION

INCREMENTAL FACILITY AMENDMENT NO. 2 dated as of August 22, 2013 (this
“Amendment”), to the CREDIT AGREEMENT dated as of January 31, 2012 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CROWN CASTLE INTERNATIONAL CORP., a Delaware corporation (“Holdings”),
CROWN CASTLE OPERATING COMPANY, a Delaware corporation (the “Borrower”), the
LENDERS and ISSUING BANKS party thereto, THE ROYAL BANK OF SCOTLAND PLC, as
Administrative Agent (the “Administrative Agent”), and MORGAN STANLEY SENIOR
FUNDING, INC., as Co-Documentation Agent.

WHEREAS, the Borrower, in accordance with Section 2.21 of the Credit Agreement,
hereby requests that the Incremental Tranche B Term Lenders (as defined below)
make an Incremental Term Loan (as defined in the Credit Agreement) in the form
of a Tranche B Term Loan (as defined in the Credit Agreement) (the “Incremental
Tranche B Term Loan”) on the Effective Date (as defined below) in an aggregate
principal amount of up to $800,000,000 subject to the terms and conditions set
forth herein and in the Credit Agreement; and

WHEREAS, Morgan Stanley Senior Funding Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated and RBS Securities shall be joint lead arrangers and joint
bookrunners, Crédit Agricole Corporate and Investment Bank, Suntrust Robinson
Humphrey, Inc. and TD Securities shall be joint bookrunners, Morgan Stanley
Senior Funding Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Crédit
Agricole Corporate and Investment Bank, Suntrust Bank and TD Securities shall be
co-syndication agents, J.P. Morgan Securities LLC, RBC Capital Markets, Barclays
Bank PLC and The Bank of Tokyo-Mitsubishi UFJ, Ltd. shall be joint bookrunners
and co-documentation agents, and Deutsche Bank Securities Inc., Citibank, N.A.,
PNC Bank, National Association and Sumitomo Mitsui Banking Corporation shall be
senior managing agents, in each case in connection with this Amendment; and

WHEREAS, each Person party hereto whose name is set forth on Schedule 1 hereto
under the heading “Incremental Tranche B Term Lenders” (each such Person, an
“Incremental Tranche B Term Lender”) has agreed to make an Incremental Tranche B
Term Loan to the Borrower in the amount set forth opposite its name on such
Schedule on the Effective Date (as defined below) subject to the terms and
conditions set forth herein and in the Credit Agreement; and

WHEREAS, this Amendment is an Incremental Facility Amendment entered into
pursuant to Section 2.21 of the Credit Agreement to provide for the Incremental
Tranche B Term Loan made pursuant thereto referred to above.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:



--------------------------------------------------------------------------------

SECTION 1. Defined Terms. Capitalized terms used and not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. The rules of
interpretation set forth in Section 1.03 of the Credit Agreement are hereby
incorporated by reference herein, mutatis mutandis.

SECTION 2. Incremental Tranche B Term Loan.

(a) Schedule 1 hereto sets forth the portion of the Incremental Tranche B Term
Loan of each Incremental Tranche B Term Lender as of the Effective Date (for
each Incremental Tranche B Term Lender, such Lender’s “Incremental Tranche B
Term Commitment”). The obligation of each Incremental Tranche B Term Lender to
make an Incremental Tranche B Term Loan shall be several and not joint.

(b) On the Effective Date, the Borrower shall be deemed to have made an
Incremental Tranche B Term Loan Borrowing in an aggregate principal amount of up
to $800,000,000 and of the Type and for the Interest Period specified in the
Borrowing Request delivered pursuant to Section 6(d) hereof, as required by and
pursuant to the terms of the Credit Agreement, and each Incremental Tranche B
Term Lender shall make an Incremental Tranche B Term Loan to the Borrower in an
aggregate principal amount not to exceed such Incremental Tranche B Term
Lender’s Incremental Tranche B Term Commitment. Notwithstanding anything herein
to the contrary (but subject to (i) the understanding that the Incremental
Tranche B Term Loan constitutes a separate Class of Term Loans, (ii) the
provisions of this Amendment (including the amendments set forth in Section 3
hereof) and (iii) the express limitations on amendments, modifications and
waivers to the Loan Documents set forth in Section 9.02 of the Credit
Agreement), the Incremental Tranche B Term Loan shall be treated in the same
manner as Tranche B Term Loans for all purposes under the Credit Agreement;
provided, however, that Section 2.12(d) of the Credit Agreement shall not apply
to the Incremental Tranche B Term Loans.

(c) Notwithstanding anything in the Credit Agreement to the contrary, (i) the
initial Interest Period in respect of the Incremental Tranche B Term Loan shall
commence on the Effective Date and shall end on August 30, 2013 (such period,
the “Initial Interest Period”), and (ii) the LIBO Rate applicable for
determining the rate of interest accruing on the Incremental Tranche B Term Loan
for the Initial Interest Period shall be the LIBO Rate applicable for
determining the rate of interest accruing on the Tranche B Term Loans on the
Effective Date.

(d) Each Incremental Tranche B Term Lender, by delivering its signature page to
this Amendment on the Effective Date, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or any Class of Lenders on the Effective Date.

SECTION 3. Amendments to Credit Agreement.

 

2



--------------------------------------------------------------------------------

(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:

“Incremental Tranche B Term Amendment” means the Incremental Facility Amendment
No. 2 dated as of August 22, 2013, among Holdings, the Borrower, the other Loan
Parties party thereto, the Administrative Agent and the Incremental Tranche B
Term Lenders.

“Incremental Tranche B Term Amendment Effective Date” means August 22, 2013.

“Incremental Tranche B Term Lender” means a Lender with an outstanding
Incremental Tranche B Term Loan.

“Incremental Tranche B Term Loan” means a loan made pursuant to Section 2 of the
Incremental Tranche B Term Amendment.

“Incremental Tranche B Term Maturity Date” means January 31, 2019, as the same
may be extended pursuant to Section 2.22.

(b) The definition of “Adjusted LIBO Rate” in Section 1.01 of the Credit
Agreement is hereby amended by replacing the text “Tranche B Term Loans” in the
last sentence of such definition with the text “Tranche B Term Loans and
Incremental Tranche B Term Loans”.

(c) The definition of “Alternate Base Rate” in Section 1.01 of the Credit
Agreement is hereby amended by replacing the text “Tranche B Term Loans” in the
last sentence of such definition with the text “Tranche B Term Loans and
Incremental Tranche B Term Loans”.

(d) The definition of “Applicable Rate” in Section 1.01 of the Credit Agreement
is hereby amended by replacing the text “Tranche B Term Loan” in clause (a) of
such definition with the text “Tranche B Term Loan or Incremental Tranche B Term
Loan”.

(e) The definition of “Repricing Transaction” in Section 1.01 of the Credit
Agreement is hereby amended by replacing such definition in its entirety with
the following definition:

“Repricing Transaction” means the prepayment or refinancing of all or a portion
of the Tranche B Term Loans or Incremental Tranche B Term Loans concurrently
with the incurrence by the Borrower of any long-term bank debt financing or any
other financing similar to the Tranche B Term Loans or the Incremental Tranche B
Term Loans, as applicable, in each case having a lower all-in yield (including,
in addition to the applicable coupon, any interest rate “floors”, upfront or
similar fees and original issue discount payable to the holders of such
Indebtedness (in their capacities as such) with respect to such Indebtedness)
than the all-in yield applicable to the Tranche B Term Loans or the Incremental
Tranche B Term Loans, as applicable (including, in addition to the applicable
coupon, any interest rate “floors”, upfront or similar fees and original issue
discount payable to the holders of such Indebtedness (in their capacities as
such) with respect to such Indebtedness).

 

3



--------------------------------------------------------------------------------

(f) The definition of “Weighted Average Yield” in Section 1.01 of the Credit
Agreement is hereby amended by replacing each occurrence of the text “Tranche B
Term Loans” in such Section with the text “Tranche B Term Loans or Incremental
Tranche B Term Loans, as applicable”.

(g) Section 2.07 of the Credit Agreement is hereby amended by adding the
following sentence at the end of paragraph (a) of such Section:

Notwithstanding anything herein to the contrary, each Interest Election Request
delivered by the Borrower under this Section 2.07 with respect to the Tranche B
Term Borrowings shall apply ratably to the Incremental Tranche B Term Borrowings
(and vice versa).

(h) Section 2.10 of the Credit Agreement is hereby amended by adding the
following sentence at the end of paragraph (b) of such Section:

Subject to adjustment pursuant to Section 2.11(d), the Borrower shall repay
Incremental Tranche B Term Borrowings on the last day of each March, June,
September and December, beginning with September 30, 2013, and ending with the
last such day to occur prior to the Incremental Tranche B Term Maturity Date, in
an aggregate principal amount for each such date equal to 0.25% of the aggregate
principal amount of the Incremental Tranche B Term Borrowings (for purposes of
clarity, without giving effect to any original issue discount on the funding
thereof) outstanding on the Incremental Tranche B Term Amendment Effective Date.

(i) Section 2.10 of the Credit Agreement is hereby further amended by
(i) replacing the text “and” immediately prior to clause (ii) in paragraph
(c) of such Section with the text “,” and adding the following new clause
(iii) at the end of such paragraph (c):

and (iii) all Incremental Tranche B Term Loans shall be due and payable on the
Incremental Tranche B Term Maturity Date

 

4



--------------------------------------------------------------------------------

(j) Section 2.11 of the Credit Agreement is hereby amended by replacing the
second sentence of paragraph (e) of such Section in its entirety with the
following sentence:

In the event of any mandatory prepayment of Term Borrowings made at a time when
Term Borrowings of more than one Class remain outstanding, the Borrower shall
select Term Borrowings to be prepaid so that the aggregate amount of such
prepayment is allocated between Tranche A Term Borrowings, Tranche B Term
Borrowings and Incremental Tranche B Term Borrowings (and, to the extent
provided in the Incremental Facility Amendment for any Class of Incremental Term
Loans, the Borrowings of such Class) pro rata based on the aggregate principal
amount of outstanding Borrowings of each such Class; provided that any Tranche B
Term Lender or Incremental Tranche B Term Lender (and, to the extent provided in
the Incremental Facility Amendment for any Class of Incremental Term Loans, any
Lender that holds Incremental Term Loans of such Class) may elect, by notice to
the Administrative Agent by telephone (confirmed by hand delivery or facsimile)
at least one Business Day prior to the required prepayment date, to decline all
or any portion of any prepayment of its Tranche B Term Loans, Incremental
Tranche B Term Loans or Incremental Term Loans of any such Class pursuant to
this Section 2.11 (other than an optional prepayment pursuant to paragraph
(a) of this Section 2.11, which may not be declined), in which case the
aggregate amount of the prepayment that would have been applied to prepay
Tranche B Term Loans, Incremental Tranche B Term Loans or Incremental Term Loans
of any such Class but was so declined may be retained by the Borrower. In the
event of any optional prepayment of Tranche B Term Borrowings or Incremental
Tranche B Term Borrowings, the Borrower shall select Term Borrowings to be
prepaid so that the aggregate amount of such prepayment is allocated between
Tranche B Term Borrowings and Incremental Tranche B Term Borrowings pro rata
based on the aggregate principal amount of outstanding Borrowings of each such
Class.

(k) Section 2.11 of the Credit Agreement is hereby amended by adding the
following new paragraph (i) to such Section in the appropriate alphabetical
order:

All (i) prepayments of Incremental Tranche B Term Loans effected on or prior to
the six-month anniversary of the Third Amendment Effective Date, in each case
with the proceeds of a Repricing Transaction and (ii) amendments, amendments and
restatements or other modifications of this Agreement effected on or prior to
the six-month anniversary of the Third Amendment Effective Date, the effect of
which is a Repricing Transaction, in each case shall be accompanied by a fee
payable to the Incremental Tranche B Term Lenders in an amount equal to 1.00% of
the aggregate principal amount of the Incremental Tranche B Term Loans so
prepaid, in the case of a transaction described in clause (i) of this paragraph,
or 1.00% of the aggregate principal amount of the Incremental Tranche B Term
Loans affected by such amendment, amendment and restatement or other
modification, in the case of a transaction described in clause (ii) of this
paragraph. Notwithstanding the foregoing, this paragraph shall not apply to a
refinancing of all the Loans outstanding under this Agreement in connection with
another transaction not permitted by this Agreement (as determined prior to
giving effect to any amendment or waiver of this Agreement being adopted in
connection with such transaction); provided that the primary purpose of such
transaction is not to effect a Repricing Transaction.

 

5



--------------------------------------------------------------------------------

(l) Section 2.21 of the Credit Agreement is hereby amended by adding the
following sentence at the end of paragraph (b) of such Section:

For purposes of clause (A) of the proviso to this Section 2.21(b) in respect of
subsequent Classes of Incremental Term Loans, the Incremental Tranche B Term
Loans shall be deemed to be in the same Class of Term Loans as the Tranche B
Term Loans.

(m) Section 2.22 of the Credit Agreement is hereby amended by adding the
following sentence at the end of paragraph (b) of such Section:

Notwithstanding anything herein to the contrary, any Maturity Date Extension
Request that is delivered by the Borrower hereunder in respect of the Tranche B
Term Borrowings shall apply ratably to the Incremental Tranche B Term Borrowings
(and vice versa).

(n) Section 2.23 of the Credit Agreement is hereby amended by adding the
following sentence at the end of paragraph (b) of such Section:

For purposes of clarity, any prepayment of Tranche B Term Loans pursuant to this
Section 2.23 with the proceeds of Refinancing Term Loans shall be applied
ratably between the Tranche B Term Loans and the Incremental Tranche B Term
Loans (and vice versa).

SECTION 4. Representations and Warranties. Each of the Loan Parties represents
and warrants to the Administrative Agent and to each of the Incremental Tranche
B Term Lenders that:

(a) This Amendment has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against such
Loan Party in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(b) The representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality, in all respects) on
and as of the Effective Date, except in the case of any such representation and
warranty that expressly relates to a prior date, in which case such
representation and warranty is true and correct in all material respects (or in
all respects, as applicable) as of such earlier date.

(c) At the time of and immediately after giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing.

 

6



--------------------------------------------------------------------------------

SECTION 5. Use of Proceeds. The proceeds of the Incremental Tranche B Term Loan
shall be used by the Borrower for working capital and general corporate
purposes.

SECTION 6. Effectiveness. This Amendment shall become effective as of the date
first above written (the “Effective Date”) when (a) the Administrative Agent
shall have received counterparts of this Amendment that, when taken together,
bear the signatures of Holdings, the Borrower, each of the other Loan Parties
and each of the Incremental Tranche B Term Lenders, (b) each of the conditions
set forth in subclauses (A) through (D) (inclusive) of the first proviso in
Section 2.21(a) of the Credit Agreement shall have been satisfied, (c) each of
the representations and warranties set forth in Section 4 hereof shall be true
and correct, (d) the Borrower shall have delivered a Borrowing Request with
respect to the Incremental Tranche B Term Loan, (e) the Administrative Agent
shall have received such documents and certificates as the Administrative Agent
or its counsel may reasonably request relating to the organization, existence
and good standing of the Borrower, the authorization of this Amendment and the
transactions contemplated hereby and any other legal matters relating to the
Borrower, the Loan Documents or the transactions contemplated hereby (including
certified resolutions from the board of directors of the Borrower authorizing
the execution, delivery and performance of this Amendment), all in form and
substance reasonably satisfactory to the Administrative Agent, (f) the
Administrative Agent shall have received a legal opinion reasonably satisfactory
to it from Cravath, Swaine & Moore LLP, special New York counsel for the Loan
Parties, and (g) the Administrative Agent shall have received payment of all
expenses and fees required to be paid or reimbursed by Holdings, the Borrower or
any other Loan Party under or in connection with this Amendment, including those
expenses and fees set forth in Sections 10 and 11 hereof.

SECTION 7. Credit Agreement. Except as expressly set forth herein, this
Amendment (a) shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, Holdings, the Borrower or any other Loan Party under the
Credit Agreement or any other Loan Document and (b) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Loan Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect. Nothing herein shall be deemed to entitle Holdings, the
Borrower or any other Loan Party to any future consent to, or waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. After the Effective Date, any
reference in the Loan Documents to the Credit Agreement shall mean the Credit
Agreement as modified hereby. This Amendment shall constitute a “Loan Document”,
the Incremental Tranche B Term Lenders shall constitute “Lenders” and “Term
Lenders” and the Incremental Tranche B Term Loans shall constitute “Loans” and
“Term Loans”, in each case for all purposes of the Credit Agreement and the
other Loan Documents.

 

7



--------------------------------------------------------------------------------

SECTION 8. Applicable Law; Waiver of Jury Trial. (a) THIS AMENDMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

SECTION 9. Counterparts; Amendment. This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile transmission or other electronic
imaging shall be effective as delivery of a manually executed counterpart of
this Amendment. This Amendment may not be amended nor may any provision hereof
be waived except pursuant to a writing signed by Holdings, the Borrower, the
Administrative Agent and the Incremental Tranche B Term Lenders.

SECTION 10. Expenses. Holdings and the Borrower agree to reimburse the
Administrative Agent for its reasonable out-of-pocket expenses in connection
with this Amendment to the extent required under Section 9.03 of the Credit
Agreement.

SECTION 11. Upfront Fees. Holdings and the Borrower agree to pay to
Administrative Agent for the account of each Incremental Tranche B Term Lender
an upfront fee equal to 1.00% of the aggregate principal amount of the
Incremental Tranche B Term Loan, which fee will be paid on the Effective Date.

SECTION 12. Reaffirmation. Each of the Borrower and each other Loan Party hereby
(a) reaffirms its obligations under the Credit Agreement and each other Loan
Document to which it is a party, in each case as amended by this Amendment,
(b) reaffirms all Liens on the Collateral which have been granted by it in favor
of the Administrative Agent (for the benefit of the Secured Parties) pursuant to
the Loan Documents and (c) acknowledges and agrees that the grants of security
interests by and the guarantees of the Loan Parties contained in the Collateral
Agreement and the other Security Documents are, and shall remain, in full force
and effect immediately after giving effect to this Amendment.

SECTION 13. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

[Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

CROWN CASTLE INTERNATIONAL CORP.,   By  

 /s/ W. Benjamin Moreland

    Name:   W. Benjamin Moreland     Title:   President and Chief Executive
Officer

CROWN CASTLE OPERATING COMPANY,

  By  

 /s/ Jay A. Brown

    Name:   Jay A. Brown     Title:   Senior Vice President, Chief Financial
Officer and Treasurer CROWN CASTLE OPERATING LLC,   By  

 /s/ Jay A. Brown

    Name:   Jay A. Brown     Title:   Senior Vice President, Chief Financial
Officer and Treasurer CCGS HOLDINGS CORP.,   By  

 /s/ Jay A. Brown

    Name:   Jay A. Brown     Title:   Senior Vice President, Chief Financial
Officer and Treasurer

 

[Incremental Facility Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------

GLOBAL SIGNAL OPERATING PARTNERSHIP, L.P.,   By  

 /s/ Jay A. Brown

    Name:   Jay A. Brown     Title:   Senior Vice President, Chief Financial
Officer and Treasurer CROWN CASTLE SOLUTIONS CORP.,   By  

 /s/ Jay A. Brown

    Name:   Jay A. Brown     Title:   Senior Vice President, Chief Financial
Officer and Treasurer GLOBAL SIGNAL ACQUISITIONS III LLC,   By  

 /s/ Jay A. Brown

    Name:   Jay A. Brown     Title:   Senior Vice President, Chief Financial
Officer and Treasurer GLOBAL SIGNAL ACQUISITION IV LLC,   By  

 /s/ Jay A. Brown

    Name:   Jay A. Brown     Title:   Senior Vice President, Chief Financial
Officer and Treasurer

 

CROWN CASTLE TOWERS 06-2 LLC,   By  

 /s/ Jay A. Brown

    Name:   Jay A. Brown     Title:   Senior Vice President, Chief Financial
Officer and Treasurer

 

[Incremental Facility Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------

CROWN CASTLE NG NETWORKS INC.,   By  

 /s/ Jay A. Brown

    Name:   Jay A. Brown     Title:   Senior Vice President, Chief Financial
Officer and Treasurer CROWN CASTLE NG EAST INC.,   By  

 /s/ Jay A. Brown

    Name:   Jay A. Brown     Title:   Senior Vice President, Chief Financial
Officer and Treasurer CROWN CASTLE NG WEST INC.,   By  

 /s/ Jay A. Brown

    Name:   Jay A. Brown     Title:   Senior Vice President, Chief Financial
Officer and Treasurer

 

[Incremental Facility Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as Administrative Agent,   By  

 /s/ Matthew Pennachio

    Name:   Matthew Pennachio     Title:   Director

 

[Incremental Facility Amendment No. 2 Signature Page]



--------------------------------------------------------------------------------

INCREMENTAL TRANCHE B TERM LENDER

 

SIGNATURE PAGE TO INCREMENTAL FACILITY AMENDMENT NO. 2 DATED AS OF AUGUST 22,
2013, TO THE CREDIT AGREEMENT DATED AS OF JANUARY 31, 2012, AMONG CROWN CASTLE
INTERNATIONAL CORP., CROWN CASTLE OPERATING COMPANY, THE LENDERS AND ISSUING
BANKS PARTY THERETO, THE ROYAL BANK OF SCOTLAND PLC, AS ADMINISTRATIVE AGENT,
AND MORGAN STANLEY SENIOR FUNDING, INC., AS CO-DOCUMENTATION AGENT

THE ROYAL BANK OF SCOTLAND PLC, By  

 /s/ Matthew Pennachio

  Name:   Matthew Pennachio       Title:   Director

 

[Incremental Facility Amendment No. 2 Signature Page]